ORDER

PER CURIAM.
Appeal from conviction of stealing, third offense, § 570.040, RSMo 1994; appeal of sentence as persistent offender, § 558.016.3, RSMo 1994, of ten years imprisonment and appeal of denial of Rule 29.15 motion for postconviction relief.
Judgment of conviction and sentence affirmed. Rule 84.16(b) and Rule 30.25(b).
Nonetheless, this cause is remanded for entry of an order nunc pro tunc under Rule 29.12(c) to correct an error in the trial court’s written judgment. See State v. Winters, 900 S.W.2d 636, 641 (Mo.App.1995). The written judgment erroneously shows that Murray was found guilty of felony stealing over $150. The second amended information, however, charged Murray with felony stealing, third offense, § 570.040, RSMo 1994, and a guilty verdict was returned by the jury on the charge. The case, therefore, is remanded for the entry of an order to reflect that Murray was found guilty of stealing, third offense, rather than stealing over $150.